Title: C. W. F. Dumas to the Commissioners: A Translation, 24 July 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague,24 July 1778
      
      Because the Grand Facteur forgot to return my news from Germany on the 31st, I was obliged to translate in haste that which I sent that day. Here are some excerpts. The English papers and the letters from Amsterdam are filled with the allegation that the French have declared war on England. The British stocks fell about 2 percent in Amsterdam; there are no buyers even. It is reported that the Dutch vessels from St. Eustatius and Curacao that were conducted into Plymouth have been released. I would be greatly relieved if it were confirmed because the merchants, our great friends, are interested in a large portion of the vessel from Curacao bound for Zeeland. Otherwise, I would be rather pleased to see the British anger our phlegmatic Batavians with their attacks.
      I have just received the packet you had the kindness to send me, gentlemen, on behalf of the honorable Committee of Secret Correspondence. Its content makes me very happy, especially since I see that all the letters I wrote them, through Y, reached them, one after another prior to 2 May, and have proved to be all the more agreeable in that they filled a gap of almost one year, during which several mishaps had deprived them of yours.
      I will continue to put to good use every available occasion here to add to our friends and weaken the enemy which is a Goliath and I but a small David with some pebbles for my weapon. With that, however, I have already significantly weakened it and hope finally to demolish it or at least make it more manageable.
      On Monday I will perhaps deliver the treaty to the Grand Pensionary and send it also to Amsterdam. Two copies are being made for this purpose in which, by an order of the House (which the Grand Facteur had the kindness to read to me and in which I had the refined pleasure of hearing myself referred to by the flattering expression: friend of Mr. Franklin), Articles 11 and 12 will be omitted for reasons which the Grand Facteur explained to me, and which I will not repeat here since you know them already. I am, with the most respectful devotion, gentlemen, your very humble and very obedient servant
      
       D
      
     